DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 11, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen et al, US 2019/0295822 A1, in view of Lee KR101206535B1, and Stumpf et al, US 2017/0130332 A1.
Regarding claim 1, Olsen et al teaches a gas source 103, comprising: a flow conduit 173 having an interior volume 175 and an open end 153; a remote plasma source 104 fluidly connected to a source of a first gas 118 and to the interior volume 175 of the flow conduit 173; and the flow conduit 173 comprising first portion (straight portion) fluidly coupled to the remote plasma source 104 and a second portion 163 extending therefrom to the open end 153, the second portion 163 comprising an expanding portion of the flow conduit having an increasing open cross sectional flow area from the connection thereof to the first portion to the open end (Figure 1B);  a secondary gas source 119; wherein the secondary gas source 119 extends through a sidewall (thickness of 173) of the first portion of the flow conduit 173 at a location thereof between the second portion and the remote plasma source (Figure 1B), and includes at least one gas opening 374 thereof in fluid communication with the interior volume 175 of the first portion of the flow conduit 173.  
Olsen et al differs from the present invention in that Olsen et al does not teach that the secondary gas source 119 extending inwardly of the interior volume of the flow conduit, wherein the secondary gas source comprises a gas injector fluidly connected to a supply of a secondary gas, the gas injector comprising a tubular body having a circumferential wall extending inwardly of the interior volume of the flow conduit, and the at least one gas opening extending in fluid communication with the interior of the first portion of the flow conduit.
Lee teaches a gas source 130 extending inwardly of the interior volume of the flow conduit 100. The gas source 130 extends through a sidewall (thickness of 100) of the flow conduit 100, wherein the secondary gas source 130 comprises a gas injector (end of 130) fluidly connected to a supply of a secondary gas, the gas injector comprising a tubular body having a circumferential wall extending inwardly of the interior volume of the flow conduit 100gas, and the at least one gas opening (end of 130) extending in fluid communication with the interior of the first portion of the flow conduit. (Figure 7)
The motivation for replacing secondary gas source of Olsen et al with the secondary gas source of Lee is to provide an alternate and equivalent gas source. Furthermore, it has been held that the simple substitution of one known element for another to obtain predictable results is obvious (see KSR International Co. v. Teleflex Inc.). 
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to replace the secondary gas source of Olsen et al with the secondary gas source of Lee.
Olsen et al and Lee differ from the present invention in that they do not teach that the at least one opening is directed away from the open end of the flow conduit.
Stumpf et al teaches that the at least one opening 140 is directed away from the open end of the flow conduit of the flow conduit. (Figure 4 and Paragraph 0024) 
The motivation for reversing the direction of flow of the secondary gas of Olsen et al and Lee is to provide a counter flow of a second gas to the flow of the first gas coming from the remote plasma source to better mix the first and second gas and prevent the stream line from forming by introducing the second gas in the same flow direction of the first gas as taught by Stumpf et al (Paragraph 0024). Furthermore, it has been held that applying a known technique to a known device ready for improvement to yield predictable results is obvious (see KSR International Co. v. Teleflex Inc.). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to reverse the direction of flow of the secondary gas of Olsen et al and Lee as taught by Stumpf et al.
Regarding claim 11, Lee teaches that the secondary gas source comprises an injector including a first portion extending through the sidewall of the first portion of the flow conduit, and a second portion, extending from the first portion at an angle of 85 to 105 degrees with respect to the direction of the first portion, and the at least one opening is disposed in the second portion. (Figure 7)
Regarding claim 21, Olsen et al and Lee teach a flow path extending from the portion of the first portion of the flow conduit between the location of the injector extending inwardly thereof to the location of the open end of the second portion is unobstructed.  (Olsen et al Figure 1B; Lee Figure 7)    
Regarding claim 22, Olsen et al teaches a second injector 374 extending through the circumferential wall of the first portion at a location between the fluid connection of the first portion to the remote plasma source and the location of the second portion, the second injector in fluid communication with the supply of secondary gas and at least one opening in fluid communication between the supply of secondary gas and the interior of the first portion of the flow conduit.Page 6 PATENT (Figure 1B)App. Ser. No.: 17/103,697
Regarding claim 23, Lee teaches that the second portion of the injector includes a cylindrical wall terminating at an end, and the at least one opening extends through the sidewall between the end and the first portion of the injector. (Figure 7)
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen et al, Lee, and Stumpf et al as applied to claims 1, 11, and 21-23 above, and further in view of Lee et al, US 2002/0088545 A1.
Regarding claim 8, Olsen et al, Lee, and Stumpf et al differ from the present invention in that they do not teach that the at least one gas outlet includes a first gas outlet and a second gas outlet.
Lee et al teaches a gas outlet 40 with a first gas outlet 430 and a second gas outlet 430. (Figure 4) 
The motivation for replacing the at least one gas outlet of Olsen et al, Lee, and Stumpf et al with the gas outlet with a first gas outlet and a second gas outlet of Lee et al is to better distribute the plasma gases into the flow conduit as well known in the art and taught by Lee et al. Furthermore, it has been held that applying a known technique to a known device ready for improvement to yield predictable results is obvious (see KSR International Co. v. Teleflex Inc.). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace the at least one gas outlet of Olsen et al, Lee, and Stumpf et al with the at least one gas outlet of Lee et al. 
Regarding claim 9, Lee et al teaches that at least one opening 10 includes a first gas outlet 100 and a second gas outlet 100, wherein the gas outlet and the second gas outlet are directed in a direction between the fluid connection of the flow conduit with the remote plasma source and the open end of the flow conduit.  (Figure 2)
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Olsen et al,  Lee, and Stumpf et al as applied to claims 1, 11, and 21-23 above, and further in view of 
McMillin et al, US Patent 6,013,155.
Olsen et al, Lee, and Stump et al differs from the present invention in that they do not teach that the at least one gas outlet includes a first gas outlet opening and a second gas outlet opening, wherein the first gas outlet opening is directed toward the upstream side of the flow conduit, and the second gas outlet opening is directed toward the downstream side of the flow conduit.
McMillin et al teaches at least one gas outlet 257 includes a first gas outlet opening 252 and a second gas outlet opening 252, when the one gas outlet is mounted in a flow conduit, the first gas outlet opening is directed toward the upstream side of the flow conduit, and the second gas outlet opening is directed toward the downstream side of the flow conduit.
The motivation for replacing the at least one gas outlet of Olsen et al, Lee, and Stumpf et al with the at least one gas outlet of McMillian et al is to provide an alternate and equivalent gas outlet. Furthermore, it has been held that the simple substitution of one known element for another to obtain predictable results is obvious (see KSR International Co. v. Teleflex Inc.). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace the at least one gas outlet of Olsen et al, Lee, and Stumpf et al with the at least one gas outlet of McMillian et al.   
Response to Arguments
Applicant's arguments filed November 7, 2022 have been fully considered but they are not persuasive. 
In regard to the arguments directed to Stumpf et al, the Examiner disagrees for the following reasons:

    PNG
    media_image1.png
    380
    665
    media_image1.png
    Greyscale


Applicant states that Stumpf et al teaches injecting the secondary gas into the expanding/contracting portion (conical funnel portion 140), this is not correct. As seen above the counter flow injector injects the second gas in the cylindrical seal, not in the expanding/contracting portion. This is equivalent to the reduced cross sectional portion of the present invention. Both Stumpf et al and the present invention inject the second gas upstream of the contraction or expansion of the flow pipe.
The technical effect described by Stumpf et al is:
[0024] The counter flow injector 140 introduces a second gas 150 that flows counter to the first gas 110 flowing down from PS. The fluid introduced through the counter flow injector 140 will flow upwards into the gas flowing down from the PS until the first gas 110 causes the second gas 150 to flow back downwards. When the fluid turns back, a streamline from the counter flow injector 140 is not preserved and in essence, mixture of the injected fluid into the plasma gas takes place. 
Applicant argues that a pressure difference is caused by the reduction in area of the gas flow path which would disrupt the technical effect of Stumpf et al. Applicant is incorrect. The pressure of the flow path including the funnel 130 is controlled by the orifice plate 200. The orifice limits the flow of gas and maintains the pressure upstream of the orifice. Thus there is no pressure difference.
Even if there were a pressure difference it would not interfere with the technical effect because the gas would still flow upstream until the first gas causes the second gas to flow back downwards. The only thing that would change would be the distance traveled upstream by the second gas, which has no effect on the mixing of the two gases.
Finally the argument is only based on the teachings of Stumpf et al. The rejection is based on the combination of Olsen et al and Lee which both teach introducing the gas in the reduced cross sectional portion of their respective pipes. Stumpf et al is used only to teach that the gas inlet can be directed away from the opening end (i.e. counter flow). One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Thus the combination of Olsen et al, Lee, and Stumpf et al teach the claimed invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art teaches the technological background of the invention. WO 2020/131214 A1 or US 11501945 B2 could also be used as a primary reference in the above 103 rejections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrie R Lund whose telephone number is (571)272-1437. The examiner can normally be reached 9 am-5 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrie R Lund/Primary Examiner, Art Unit 1716